Citation Nr: 1514949	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected bilateral pes planus and back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1959 to March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A claim for service connection for peripheral neuropathy of the lower extremities was received by VA in July 2007.

In June 2012, the Board remanded the issues of service connection for a lumbar spine disorder and peripheral neuropathy of the lower extremities for additional development.  A November 2012 rating decision granted service connection for a back strain, constituting a full grant of the benefits sought on appeal with respect to that issue.  Further, as discussed in detail below, the Board is granting service connection for peripheral neuropathy of the lower extremities secondary to the service-connected bilateral pes planus.  As such, any discussion with regard to compliance with the June 2012 remand instructions is rendered moot.

In October 2014, the Board requested medical expert opinions from the Veterans Health Administration (VHA) with regard to the claim for service connection for peripheral neuropathy of the lower extremities.  These opinions were obtained and the case was returned to the Board for appellate consideration. 

In January 2012, the Veteran testified at a Board videoconference hearing at the local RO in Boston, Massachusetts, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    



FINDING OF FACT

The Veteran's currently diagnosed peripheral neuropathy of the lower extremities is causally related to the service-connected bilateral pes planus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected bilateral pes planus, have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting service connection for peripheral neuropathy of the lower extremities, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Service Connection for Peripheral Neuropathy of the Lower Extremities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for peripheral neuropathy of the lower extremities based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theory of direct service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection claim.  For this reason, the theory of direct service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual questions of law or fact in a case).

The contention liberally construed for the Veteran is that his current lower extremity peripheral neuropathy is associated with his service-connected bilateral pes planus and/or back strain.  At the January 2012 Board hearing, the Veteran testified that the lower extremity peripheral neuropathy was caused by his service-connected back and foot disabilities.  See also July 2007 claim, January 2009 decision review office (DRO) hearing transcript.  

The evidence of record demonstrates that the Veteran has currently diagnosed peripheral neuropathy of the lower extremities.  In a February 2012 letter, Dr. A.A., based on a February 2012 EMG nerve conduction study, noted a diagnosis of mild symmetric axonal sensory neuropathy in the lower extremities, possible S1 nerve root irritation, and lumbar radiculopathy.  Based on review of the EMG nerve conduction studies associated with the claims file, the July 2012 VA examiner noted mild bilateral sensory neuropathy in the Veteran's feet.  

A May 2007 VA treatment record notes that the Veteran had chronic left lower extremity and foot pain status post several remote low back injuries and surgery for chronic left foot eversion.  The treatment record notes that the Veteran still had lower back pain radiating down the posterior and lateral aspects of the leg to the knee and sometimes foot.  EMG results showed chronic denervation (interruption of the nerve connection to an organ or pat) in peroneal and tibial nerve musculature.  The May 2007 VA treatment record notes a complicated clinical picture with peroneal and tibial findings and possible residuals of a sciatic nerve injury.

In a March 2012 letter, Dr. P.D. opined that the Veteran had left lower extremity radiculopathy secondary to the (service-connected) multilevel degenerative disc disease and foraminal narrowing.  In a May 2012 letter, Dr. A.P. opined that, while the Veteran does have some symptoms that may be radiculopathic in nature, this does not explain all his symptoms.  Dr. A.P. opined that part of the Veteran's neuropathic symptomatology might be triggered by his gait abnormality induced by the (service-connected) foot disability.

In the November 2014 VHA opinion, the VHA examiner noted that it is not entirely clear that the Veteran's symptoms are being caused solely by a lumbar radiculopathy.  The VHA examiner noted multiple possible causes for the Veteran's leg symptoms including his (service-connected) orthopedic foot disability, sequelae caused by surgical procedures for the foot disability, a chronically abnormal gait caused by the foot problems, and a possible neuropathy.  The VHA examiner noted that the Veteran does have (non-service-connected) multilevel degenerative disc disease as well as an annular tear at L4-5 and, if radiculopathy is present, this would be the cause.

VA adjudicators are precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence of record reflects that the Veteran's bilateral lower extremity neuropathy is multifocal and potentially stems from both the (non-service-connected) lumbar spine degenerative disc disease and the (service-connected) bilateral foot disabilities.  Based on the above, the Board finds that the cause of the Veteran's lower extremity peripheral neuropathy cannot be satisfactorily disassociated from the service-connected bilateral pes planus versus the non-service-connected degenerative disc disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider, 11 Vet. App. at 182.  

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed peripheral neuropathy of the lower extremities.  The probative medical evidence of record weighs in favor of finding that the peripheral neuropathy of the lower extremities is caused by the Veteran's bilateral pes planus; therefore, resolving reasonable doubt in favor of the Veteran, service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected bilateral pes planus, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R.	 § 3.102.  The grant of secondary service connection renders moot other theories of service connection.       


ORDER

Service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected bilateral pes planus, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


